DETAILED ACTION
The Amendment filed February 5, 2021 has been entered.
Claims 3, 5-13 and 16-17 are currently amended.
Claims 18, 21, 24, 26-27, 29-38, 42 and 44-47 are withdrawn, currently amended,
Claims 19-20, 22-23, 25, 28, 39-40 and 43 are withdrawn.
Claims 1-47 are pending.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
All previous objections and rejections not set forth below have been withdrawn.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Withdrawn Objections and Rejections
The rejection of claims 5-14 and 16-17 under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim cannot depend from any other multiple dependent claim, is withdrawn in light of the amendment of claims 5-13. See MPEP § 608.01(n).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4 and 7-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 is drawn to a tobacco plant, plant part, and/or plant cell comprising one or more heterologous nucleic acid molecules comprising a nucleotide sequence encoding a pseudooxynicotine (PON) degrading enzyme.
Claim 2 is drawn to the tobacco plant, plant part and/or plant cell of claim 1, wherein the PON degrading enzyme is from a fungal or bacterial genera known to degrade nicotine.
Claim 3 as currently amended is drawn to the tobacco plant, plant part and/or plant cell of claim 1, wherein the PON degrading enzyme is a pseudooxynicotine amine oxidase (PAO).
Claim 4 is drawn to the tobacco plant, plant part and/or plant cell of claim 3, wherein the PAO is from Pseudomonas strain HZN6 or Pseudomonas putida S16.
Claim 7 as currently amended is drawn to the tobacco plant, plant part and/or plant cell of claim 1, wherein the PON degrading enzyme encoded by the nucleotide sequence is fused to a vacuolar targeting sequence.

Claim 9 as currently amended is drawn to the tobacco plant, plant part and/or plant cell of claim 1, comprising at least two heterologous nucleic acid molecules comprising a nucleotide sequence encoding a PON degrading enzyme, wherein at least one of the at least two heterologous nucleic acid molecules comprises a nucleotide sequence encoding a PON degrading enzyme fused to a vacuolar targeting sequence and at least one of the at least two heterologous nucleic acid molecules comprises a nucleotide sequence encoding a PON degrading enzyme fused to a ER targeting signal sequence.
Claim 10 as currently amended is drawn to the tobacco plant, plant part and/or plant cell of claim 7, wherein the vacuolar targeting sequence is encoded by the nucleotide sequence of SEQ ID NO:8.
Claim 11 as currently amended is drawn to the tobacco plant, plant part and/or plant cell of claim 7, wherein the PON degrading enzyme fused to a vacuolar targeting sequence is encoded by the nucleotide sequence of SEQ ID NO:6.
Claim 12 as currently amended is drawn to the tobacco plant, plant part and/or plant cell of claim 7, wherein the PON degrading enzyme fused to a vacuolar targeting sequence comprises the amino acid sequence of SEQ ID NO:7. 
Claim 13 as currently amended is drawn to the tobacco plant, plant part and/or plant cell of claim l, wherein the nucleic acid molecule further comprises one or more regulatory sequences. 

Claim 15 is drawn to a seed from the progeny plant of claim 14, wherein said seed comprises the one or more heterologous nucleic acid molecules comprising a nucleotide sequence encoding a PON degrading enzyme.
Claim 16 as currently amended is drawn to a tobacco plant produced by the seed of claim 14, wherein said plant comprises the one or more heterologous nucleic acid molecules comprising a nucleotide sequence encoding a PON degrading enzyme. 
Claim 17 as currently amended is drawn to a plant crop comprising a plurality of the tobacco plants of any one of claims 1-13.
With respect to a nucleic acid molecules comprising a nucleotide sequence encoding a pseudooxynicotine (PON) degrading enzyme, including a PON degrading enzyme from a fungal or bacterial genera known to degrade nicotine, including a PON degrading enzyme that is a pseudooxynicotine amine oxidase (PAO), the specification describes the structure of nucleic acid molecules comprising nucleotide sequences (SEQ ID NO:1 and SEQ ID NO: 9, from Pseudomonas HZN6 and Pseudomonas putida S16 respectively) encoding a single type of pseudooxynicotine (PON) degrading enzyme, a pseudooxynicotine amine oxidase (PAO) (SEQ ID NO:2 and SEQ ID NO:10, from Pseudomonas HZN6 and Pseudomonas putida S16 respectively)), obtained from a single genus of bacteria, Pseudomonas (sequence listing; pages 52-56 of the specification).

With respect to a tobacco plant, plant part, and/or plant cell comprising one or more heterologous nucleic acid molecules comprising a nucleotide sequence encoding a pseudooxynicotine (PON) degrading enzyme, the specification generally describes a tobacco plant, plant part, and/or plant cell comprising a heterologous nucleic acid molecule comprising a codon-optimized nucleotide sequence (SEQ ID NO:2) encoding a pseudooxynicotine amine oxidase (PAO) obtained from Pseudomonas HZN6 (SEQ ID NO:2) (pages 43-51 of the specification).
More specifically, the specification at pages 43-46 describes a tobacco plant, plant part, and/or plant cell transformed with a construct designated 35S:PAO that is expected to facilitate the synthesis of the PAO enzyme within the cytosol of the cell.  The construct 35S:PAO comprises the PAO sequence engineered to contain 5' and 3' UTR sequences from the tobacco CYP82E10 gene in order to further enhance transcript stability and function, with the PAO sequence under the transcriptional control of the strong constitutive 35S promoter of Cauliflower Mosaic Virus (CaMV), with transcript termination and polyadenylation mediated by the nos termination motif originating from nopaline synthase gene of Agrobacterium tumefaciens.
The specification at pages 43-46 also describes a tobacco plant, plant part, and/or plant cell transformed with a construct designated 35S:BBL.sub.vac-PAO that is expected to mediate the translocation of PAO to the vacuole.  The construct 35S:BBL.sub.vac-PAO comprises the 
The specification at pages 46-47 additionally describes a tobacco plant, plant part, and/or plant cell transformed with constructs in which the expression of PAO and BBL.sub.vac-PAO is under the transcriptional control of the CYP82E4 (E4) promoter, which is strongly induced both during natural senescence and curing, and thus may have the potential of mediating higher levels of transgene expression more closely to the time when tobacco specific nitrosamine (TSNA) formation is occurring. 
The specification at pages 43-46 further describes the phenotype of these tobacco plants, plant parts, and/or plant cells that express PAO being capable of metabolizing d.sub.3-PON supplied exogenously through the transpirational stream, and as exhibiting reductions in 4-(methyl nitrosoamino)-1-(3-pyridyl)-1-butanone (NNK) in flue-cured leaves.
The specification does not describe the genotype or phenotype of a tobacco plant, plant part, and/or plant cell transformed other types of constructs comprising heterologous nucleic acid molecules comprising other nucleotide sequence encoding other types of pseudooxynicotine (PON) degrading enzymes.
In the instant case, both the broad genus of heterologous nucleic acid molecules comprising a nucleotide sequence encoding a pseudooxynicotine (PON) degrading enzyme, and the broad genus of tobacco plants, plant parts, and/or plant cells comprising these heterologous nucleic acid molecules, are not adequately described, since the specification describes only one type of pseudooxynicotine (PON) degrading enzyme (a pseudooxynicotine amine oxidase (PAO) ) obtained from a single genus of bacteria (Pseudomonas), and tobacco plants, plant parts, and/or 
See MPEP 2163 II. A. 3. (a) ii):
A “representative number of species” means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. The disclosure of only one species encompassed within a genus adequately describes a claim directed to that genus only if the disclosure “indicates that the patentee has invented species sufficient to constitute the gen[us].” See Enzo Biochem, 323 F.3d at 966, 63 USPQ2d at 1615; Noelle v. Lederman, 355 F.3d 1343, 1350, 69 USPQ2d 1508, 1514 (Fed. Cir. 2004) (Fed. Cir. 2004)(“[A] patentee of a biotechnological invention cannot necessarily claim a genus after only describing a limited number of species because there may be unpredictability in the results obtained from species other than those specifically enumerated.”). “A patentee will not be deemed to have invented species sufficient to constitute the genus by virtue of having disclosed a single species when … the evidence indicates ordinary artisans could not predict the operability in the invention of any species other than the one disclosed.” In re Curtis, 354 F.3d 1347, 1358, 69 USPQ2d 1274, 1282 (Fed. Cir. 2004).

What constitutes a “representative number” is an inverse function of the skill and knowledge in the art. Satisfactory disclosure of a “representative number” depends on whether one of skill in the art would recognize that the applicant was in possession of the necessary common attributes or features of the elements possessed by the members of the genus in view of the species disclosed. For inventions in an unpredictable art, adequate written description of a genus which embraces widely variant species cannot be achieved by disclosing only one species within the genus. See, e.g., Eli Lilly. 
The Examiner further notes that the rejected claims recite no structural limitations pertaining to the heterologous nucleic acid molecules and their nucleotide sequences, nor do the names of the encoded enzymes recited in claims impart a structure to the heterologous nucleic acid molecules and their nucleotide sequences.


Response to Arguments
Applicant's arguments filed February 5, 2021 have been fully considered but they are not persuasive.  
Applicant notes that the Examiner seems to be of the view that reference to PON degrading enzymes in general is too broad, as only one type has been demonstrated (a PAO - a pseudooxynicotine amine oxidase), and that furthermore that referring to PAOs in general would still be too broad. Applicant notes that the Examiner also seems to think that the claims are too broad because the details of the constructs (heterologous nucleic acid molecules) are not given. Applicant points out that the Examiner observed that only two specific PAOs are mentioned (from the Pseudomonas species of claim 4), and that only one of these has been tested (SEQ ID NO:2 - a codon optimized version of the PAO from Pseudomonas HZN6), in the context of specific constructs. The Examiner alleges that this is “not representative of the broadly claimed invention”. The Examiner further objects that there are no structural limitations in the claims 
Applicant submits that the scope of claim 1 is commensurate with the technical contribution of the present invention to the art. Applicant points out that the invention lies in the important and surprising finding that by heterologously expressing a pseudooxynicotine (PON) degrading enzyme in a tobacco plant, the level of NNK (which can be considered a carcinogen - see e.g. page 1, line 27 of the PCT application) is reduced. Applicant also points out that this finding is experimentally exemplified in the PCT application as filed (see e.g. Example 4 - page 46, lines 27-29). Applicant maintains that the data thus provides experimental evidence of the concept underlying the invention, and Applicant submits that this clearly demonstrates that the Applicant was in possession of the invention as currently claimed.
Applicant additionally points out that the application experimentally exemplifies a specific way of putting the invention into effect, namely expression of Pseudomonas HZN6 PAO (pseudooxynicotine amine oxidase, a PON degrading enzyme) in tobacco, and Applicant maintains that there is no reason why it should be expected that other PON degrading enzymes would not be suitable for reducing NNK levels in tobacco. Applicant maintains that there is no indication in the present application that the skilled person could not use PON degrading enzymes other than the exemplified PAO, and that the skilled person, provided with the teaching in the present application, would readily appreciate that alternative PON degrading enzymes could be expressed in a tobacco plant to achieve the same effect (i.e. reduction in NNK). Furthermore, Applicant maintains that the Examiner has not provided any technical rationale as to why the exemplification cannot be considered representative of the genus claimed.


Applicant's arguments are not persuasive.  
With respect to Applicant’s assertion that the claimed invention is adequately described because experimental evidence of the concept underlying the invention, i.e. that the level of NNK in a tobacco plant can be reduced by the heterologous expression of the pseudooxynicotine (PON) degrading enzyme Pseudomonas HZN6 PAO in a tobacco plant, demonstrates that the Applicant was in possession of the invention as currently claimed, Applicant is not persuasive because s showing of possession alone is no sufficient to satisfy the written description requirement. See Enzo Biochem Inc. v. Gen-Probe Inc., 63 USPQ2d 1609, 1617:
Application of the 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
written description requirement, however, is not subsumed by the “possession” inquiry. A showing of “possession” is ancillary to the statutory mandate that “[t]he specification shall contain a 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
written description of the invention,” and that requirement is not met if, despite a showing of possession, the specification does not adequately describe the claimed invention. After all, as indicated above, one can show possession of an invention by means of an affidavit or declaration during prosecution, as one does in an interference or when one files an affidavit under 37 C.F.R. § 1.131 to antedate a reference. However, such a showing of possession alone does not cure the lack of a written description in the specification, as required by statute.




University of California v. Eli Lilly, 119 F.3d 1559, 43 USPQ 2d 1398 (Fed. Cir. 1997), which discusses the description of a claimed human cDNA sequence based on the disclosure of a rat cDNA sequence and a method for obtaining the human cDNA sequence: 
The patent describes a method of obtaining this cDNA by means of a constructive example, Example 6. This example, however, provides only a general method for obtaining the human cDNA (it incorporates by reference the method used to obtain the rat cDNA) along with the amino acid sequences of human insulin A and B chains. Whether or not it provides an enabling disclosure, it does not provide a written description of the cDNA encoding human insulin, which is necessary to provide a written description of the subject matter of claim 5. The name cDNA is not itself a written description of that DNA; it conveys no distinguishing information concerning its identity. While the example provides a process for obtaining human insulin-encoding cDNA, there is no further information in the patent pertaining to that cDNA's relevant structural or physical characteristics; in other words, it thus does not describe human insulin cDNA. Describing a method of preparing a cDNA or even describing the protein that the cDNA encodes, as the example does, does not necessarily describe the cDNA itself. (Lilly, 43 USPQ2d at 1405)

In the instant case, while the skilled person may be able to identify using techniques known in the art whether a given enzyme is a PON degrading enzyme, there is no further information in the specification pertaining to the relevant structural or physical characteristics of other PON degrading enzymes; in other words, the specification does not describe the nucleotide and/or .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6 and 13-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pandolfino (U.S. Patent Application Publication No. 20070034220, published Feb. 15, 2007) in view of Wei, Xiaochen. (Studies on the Biosynthesis and Metabolites of Pyridine Alkaloids in Nicotiana Species. PhD Thesis, University of Kentucky, pp. 1-33. 2000) and Qiu et al. (Functional identification of two novel genes from Pseudomonas sp. strain HZN6 involved in the catabolism of nicotine. Appl. Environ. Microbiol. 2012 Apr;78(7):2154-60. Epub 2012 Jan 20).
Claim 1 is drawn to a tobacco plant, plant part, and/or plant cell comprising one or more heterologous nucleic acid molecules comprising a nucleotide sequence encoding a pseudooxynicotine (PON) degrading enzyme.
Claim 2 is drawn to the tobacco plant, plant part and/or plant cell of claim 1, wherein the PON degrading enzyme is from a fungal or bacterial genera known to degrade nicotine.
Claim 3 as currently amended is drawn to the tobacco plant, plant part and/or plant cell of claim 1, wherein the PON degrading enzyme is a pseudooxynicotine amine oxidase (PAO).
Claim 4 is drawn to the tobacco plant, plant part and/or plant cell of claim 3, wherein the PAO is from Pseudomonas strain HZN6 or Pseudomonas putida S16.
Claim 5 as currently amended is drawn to the tobacco plant, plant part and/or plant cell of claim 3, wherein the nucleotide sequence encoding PAO comprises the nucleotide sequence of SEQ ID NO:1 or SEQ ID NO:2.
Claim 6 as currently amended is drawn to the tobacco plant, plant part and/or plant cell of claim 3, wherein the nucleotide sequence encoding PAO encodes a polypeptide comprising the amino acid sequence of SEQ ID NO:3.
Claim 13 as currently amended is drawn to the tobacco plant, plant part and/or plant cell of claim l, wherein the nucleic acid molecule further comprises one or more regulatory sequences. 

Claim 15 is drawn to a seed from the progeny plant of claim 14, wherein said seed comprises the one or more heterologous nucleic acid molecules comprising a nucleotide sequence encoding a PON degrading enzyme.
Claim 16 as currently amended is drawn to a tobacco plant produced by the seed of claim 14, wherein said plant comprises the one or more heterologous nucleic acid molecules comprising a nucleotide sequence encoding a PON degrading enzyme. 
Claim 17 as currently amended is drawn to a plant crop comprising a plurality of the tobacco plants of any one of claims 1-13.
Pandolfino teaches that the alkaloid content in tobacco can be altered by genetically altering the enzyme activity of quinolate phosphoribosyl transferase (QPT) and putrescine methyltransferase (PMT) using a DNA construct comprising a promoter as a regulatory sequence operably linked to a heterologous DNA encoding the enzyme (paragraphs [0182],[0186],[0187]). Pandolfino also teaches that tobacco-specific nitrosamines (TSNAs), commonly referred to as a carcinogen in tobacco, form predominantly while tobacco is curing, and that the four that are generally agreed to be the most harmful are the following: N'-nitrosonornicotine (NNN), 4-(N-nitrosomethylamino)-1-(3-pyridyl)-1-butan-one (NNK),  N'-nitrosoanatabine (NAT), N'-nitrosoanabasine (NAB). Pandolfino additionally teaches that TSNAs in curing tobacco are formed from the minor alkaloid precursors (paragraph [0179]). Pandolfino further teaches the 
Pandolfino does not teach a tobacco plant, plant part, and/or plant cell comprising one or more heterologous nucleic acid molecules comprising a nucleotide sequence encoding a pseudooxynicotine (PON) degrading enzyme.
Wei teaches that pseudonicotine is a precursor of 4-(N-nitrosomethylamino)-1-(3-pyridyl)-1-butan-one (NNK), and is present in tobacco (pages 27-28). 
Qiu et al. teach a heterologous nucleic acid molecule comprising a nucleotide sequence of SEQ ID NO:1 encoding a pseudooxynicotine (PON) degrading enzyme having the amino acid sequence of SEQ ID NO:3  that is a pseudooxynicotine amine oxidase (PAO) from Pseudomonas strain HZN6 (page 2156 Fig. 1) – see sequence alignments below. 
Given the teachings of Pandolfino that the alkaloid content in tobacco can be altered by genetically altering the enzyme activity of quinolate phosphoribosyl transferase (QPT) and putrescine methyltransferase (PMT), given the teachings of Pandolfino that tobacco-specific nitrosamine (TSNA) carcinogens, including 4-(N-nitrosomethylamino)-1-(3-pyridyl)-1-butan-one (NNK), can form while tobacco is curing, given the teachings of Wei that pseudonicotine present in tobacco is a precursor of 4-(N-nitrosomethylamino)-1-(3-pyridyl)-1-butan-one (NNK), and given the teachings of Qiu et al. that a heterologous nucleic acid molecule comprising a nucleotide sequence encoding a pseudooxynicotine (PON) degrading enzyme that is a pseudooxynicotine amine oxidase (PAO) can be obtained from Pseudomonas strain HZN6, it would have been prima facie obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to make a tobacco plant , seed and crop comprising a heterologous nucleic acid molecule comprising a nucleotide sequence encoding a prima facie obvious as a whole to a person having ordinary skill in the art before the effective filing date of the claimed invention.	

Sequence alignment between SEQ ID NO:1 and the nucleotide sequence of Qiu et al.:
RESULT 1
JN391188
LOCUS       JN391188                7514 bp    DNA     linear   BCT 22-MAR-2013
DEFINITION  Pseudomonas sp. HZN6 nicotine-degrading gene cluster, complete
            sequence.
ACCESSION   JN391188
VERSION     JN391188.2
KEYWORDS    .
SOURCE      Pseudomonas sp. HZN6
  ORGANISM  Pseudomonas sp. HZN6
            Bacteria; Proteobacteria; Gammaproteobacteria; Pseudomonadales;
            Pseudomonadaceae; Pseudomonas.
REFERENCE   1  (bases 1 to 7514)
  AUTHORS   Qiu,J., Ma,Y., Wen,Y., Chen,L., Wu,L. and Liu,W.
  TITLE     Functional Identification of Two Novel Genes from Pseudomonas sp.
            Strain HZN6 Involved in the Catabolism of Nicotine
  JOURNAL   Appl. Environ. Microbiol. 78 (7), 2154-2160 (2012)
   PUBMED   22267672
REFERENCE   2  (bases 1 to 7514)
  AUTHORS   Qiu,J., Ma,Y., Zhang,J., Wen,Y. and Liu,W.
  TITLE     Cloning of a Novel Nicotine Oxidase Gene from Pseudomonas sp.
            Strain HZN6 Whose Product Nonenantioselectively Degrades Nicotine
            to Pseudooxynicotine
  JOURNAL   Appl. Environ. Microbiol. 79 (7), 2164-2171 (2013)
   PUBMED   23335761
REFERENCE   3  (bases 1 to 7514)
  AUTHORS   Qiu,J.G.
  TITLE     Direct Submission
  JOURNAL   Submitted (24-JUL-2011) College of Biological and Environmental

            Hangzhou, Zhejiang 310014, China
REFERENCE   4  (bases 1 to 7514)
  AUTHORS   Qiu,J.G.
  TITLE     Direct Submission
  JOURNAL   Submitted (15-MAY-2012) College of Biological and Environmental
            Engineering, Zhejiang University of Technology, 18# Chaowang Road,
            Hangzhou, Zhejiang 310014, China
  REMARK    Sequence update by submitter
COMMENT     On Mar 21, 2013 this sequence version replaced JN391188.1.
FEATURES             Location/Qualifiers
     source          1..7514
                     /organism="Pseudomonas sp. HZN6"
                     /mol_type="genomic DNA"
                     /strain="HZN6"
                     /db_xref="taxon:879273"
     misc_feature    364..6906
                     /note="nicotine-degrading gene cluster"
     CDS             364..1368
                     /codon_start=1
                     /transl_table=11
                     /product="hypothetical protein"
                     /protein_id="AGH68978.1"
                     /translation="MSTKDSTQISETVLSPFREVVEPYLERLGIDRLVLDDPDAEITD
                     RKFVELLELISIEEDQYIGLHMAMRLKCSNWGVFGHAVRNAPNVLSALNVMADFVNVF
                     SQAVEEQLVQTEDAIGLSYRLNDSGITHRRQDSEFSLAAITSMIREATGTDIKPRLVH
                     FEHAAPRFTREHEDFFGTAPKFKQPINAVMFCRSVLAKPVVNADQRLYMLSLRYLSER
                     LVERRVEHSVAVKISQIVGRQLQAGVPSLAQVASAMHMSERTLQRRCNNEGVDFLHLV
                     DQVRHQAAVDLLRKNNSSLTDIASELGYSQLSAFSRAFRRWTGLTPKQYRDVYSEELR
                     "
     gene            2072..3508
                     /gene="nox"
     CDS             2072..3508
                     /gene="nox"
                     /EC_number="1.5.3.-"
                     /function="converts nicotine to N-methylmyosmine, which is
                     then hydrolyzed spontaneously into pseudooxynicotine"
                     /codon_start=1
                     /transl_table=11
                     /product="nicotine amine oxidase"
                     /protein_id="AGH68979.1"
                     /translation="MDEKRNNGLSRRSFIGGAAVVTAGAAGLGLIGSANATENGTSKR
                     ATGFDYDVIVVGGGFAGATAARECGHQGYKTLLLEARSRLGGRTFTSHFAGQEIEFGG
                     AWVHWLQPHVWSEMQRYGLGVVEDPLTNLDKTLVMYNDGSVEDLPPEVFGTNIQVAFE

                     TDKYGLPGVLKLFACGGWNYNAFMDTETHYRIEGGTIGLINAMLADSGAEVRLNMPVI
                     SVEQLNGGVRVETDDGETITAGTIIMTVPLNTYRHINFTPALSEGKQRFIQEGQLSKG
                     AKLYVHVKENLGRVFAFADEQQPLNWVQTHDYGDELGTILSITIARAETIDVNDRDAV
                     TREIRKLFPGVEVLGIAAYDWTADPFSLGAWAAYGVGQLSRLTDLQQPEGRILFAGAE
                     TSNGWHANIDGAVESGLRAGREAKEILG"
     gene            3987..5480
                     /gene="pao"
     CDS             3987..5480
                     /gene="pao"
                     /EC_number="1.5.3.-"
                     /function="degrades pseudooxynicotine to
                     3-succinoylsemialdehyde-pyridine"
                     /note="PNAO"
                     /codon_start=1
                     /transl_table=11
                     /product="pseudooxynicotine amine oxidase"
                     /protein_id="AFD54463.1"
                     /translation="MANDKGDISKDGVSRRKFLGGAVIGAAAAAGVGSQILSLSATAQ
                     GADKERVGPLQSNVDYDAVVIGGGFAGVTAARELSRSGLKTLVLEGRSRLGGRTFTSK
                     LDGEKVELGGTWVHWTQPNVWTEVMHYGLEIEETVGLASPETVIWVTDNQVKRAPAAE
                     AFEIFGAACTEYYKEAHNIYPRPFDPFFAKKALQEMDGLSASEYLNKLSLTREQKDMM
                     DSWLSGNGHNYPETIAYSEIMRWFALSNFNMPTMFDSIARYKIKSGTVSLLEAMVAES
                     DMEVQLSTPVLKVKQDSHRVLITTEEGTIAASAVVMAVPLNTMGDVEYSPRLSDAKSE
                     IASQGHAGKGVKGYIRIKQDVGNVMTYAPARNDVTPFTSVFTDHVGENGTLLIAFSAD
                     PKLVDINDSKAVEKALHPLLPGVEVTSSYGYDWNLDPFSKGTWCTYRPGQTTRYLTEL
                     QKREGRLFFAGSDMANGWRGFIDGAIESGREVGYQVASYLKGKNSNA"
     gene            5473..6906
                     /gene="sap"
     CDS             5473..6906
                     /gene="sap"
                     /EC_number="1.2.1.-"
                     /function="degrades 3-succinoylsemialdehyde-pyridine to
                     3-succinoyl-pyridine"
                     /note="SAPD"
                     /codon_start=1
                     /transl_table=11
                     /product="3-succinoylsemialdehyde-pyridine dehydrogenase"
                     /protein_id="AFD54464.1"
                     /translation="MRDYREFYIDGQWVRPKGAREAEVINPATEKIVGLISLGTEEHV
                     DLAVRAARRAFDGWSRTSKDQRLELLEQVCRAFESKLDEIAKAITEEMGAPLVQLALP

                     ALAAGCTMVLKPSEIAPFSAYLLARIFDEVGVPPGVFNLVNGDGPGVGAPLAAHPEVD
                     LVSFTGSTRAGTLVSTAAAPTVKRVALELGGKSANIILDDADLETAVKHGVRTMMLNT
                     GQSCNAPSRMLVPLSKLDEVEHLAEHFCKEIVVGDPMHSDTNIGPLASGMQYEKVQDC
                     IRQGVAEGAKLICGGLGRPDGLESGYFAQPTIFSAVNKQMYIAREEIFGPVLCIMPYG
                     DENEAIQIANDSCYGLSGYVSSGSLERARNVAKQLRTGAVHLNGAALDFTAPFGGYKQ
                     SGNGREWGKYGFEEFLEIKAVMGYEGS"

  Query Match             100.0%;  Score 1494;  DB 108;  Length 7514;
  Best Local Similarity   100.0%;  
  Matches 1494;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 ATGGCTAACGATAAGGGTGATATAAGCAAGGACGGTGTATCGCGACGCAAATTTCTTGGC 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       3987 ATGGCTAACGATAAGGGTGATATAAGCAAGGACGGTGTATCGCGACGCAAATTTCTTGGC 4046

Qy         61 GGTGCCGTTATTGGTGCTGCTGCTGCTGCAGGCGTTGGCTCTCAGATCCTATCACTGTCC 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       4047 GGTGCCGTTATTGGTGCTGCTGCTGCTGCAGGCGTTGGCTCTCAGATCCTATCACTGTCC 4106

Qy        121 GCTACGGCACAGGGGGCGGATAAAGAAAGAGTTGGTCCGCTGCAAAGCAACGTAGATTAC 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       4107 GCTACGGCACAGGGGGCGGATAAAGAAAGAGTTGGTCCGCTGCAAAGCAACGTAGATTAC 4166

Qy        181 GATGCCGTCGTGATCGGAGGTGGGTTTGCGGGGGTAACGGCTGCAAGGGAGTTGAGCCGA 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       4167 GATGCCGTCGTGATCGGAGGTGGGTTTGCGGGGGTAACGGCTGCAAGGGAGTTGAGCCGA 4226

Qy        241 TCCGGCTTGAAAACATTAGTGCTTGAGGGCCGGAGTCGCCTAGGTGGCCGCACGTTTACG 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       4227 TCCGGCTTGAAAACATTAGTGCTTGAGGGCCGGAGTCGCCTAGGTGGCCGCACGTTTACG 4286

Qy        301 TCTAAGCTCGATGGTGAGAAGGTGGAGCTTGGAGGTACTTGGGTACACTGGACCCAGCCT 360
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       4287 TCTAAGCTCGATGGTGAGAAGGTGGAGCTTGGAGGTACTTGGGTACACTGGACCCAGCCT 4346

Qy        361 AATGTGTGGACTGAGGTCATGCATTATGGATTAGAAATCGAGGAAACCGTCGGTCTCGCT 420
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||


Qy        421 AGTCCTGAAACTGTTATTTGGGTTACTGATAATCAGGTGAAGCGAGCGCCGGCGGCAGAG 480
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       4407 AGTCCTGAAACTGTTATTTGGGTTACTGATAATCAGGTGAAGCGAGCGCCGGCGGCAGAG 4466

Qy        481 GCGTTCGAAATATTTGGCGCCGCTTGTACTGAATATTACAAAGAAGCGCACAACATCTAC 540
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       4467 GCGTTCGAAATATTTGGCGCCGCTTGTACTGAATATTACAAAGAAGCGCACAACATCTAC 4526

Qy        541 CCACGTCCCTTCGATCCTTTCTTTGCAAAAAAAGCGCTCCAGGAGATGGATGGGTTGTCA 600
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       4527 CCACGTCCCTTCGATCCTTTCTTTGCAAAAAAAGCGCTCCAGGAGATGGATGGGTTGTCA 4586

Qy        601 GCTTCTGAGTACTTAAATAAACTGTCCCTAACCCGCGAGCAAAAAGACATGATGGATTCA 660
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       4587 GCTTCTGAGTACTTAAATAAACTGTCCCTAACCCGCGAGCAAAAAGACATGATGGATTCA 4646

Qy        661 TGGCTTAGCGGTAATGGACATAACTACCCAGAGACGATCGCTTATAGCGAGATTATGCGC 720
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       4647 TGGCTTAGCGGTAATGGACATAACTACCCAGAGACGATCGCTTATAGCGAGATTATGCGC 4706

Qy        721 TGGTTTGCACTCAGCAACTTCAACATGCCCACTATGTTCGACTCAATTGCCAGATATAAA 780
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       4707 TGGTTTGCACTCAGCAACTTCAACATGCCCACTATGTTCGACTCAATTGCCAGATATAAA 4766

Qy        781 ATTAAATCAGGTACCGTGAGTCTTCTGGAGGCCATGGTTGCTGAAAGTGATATGGAAGTT 840
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       4767 ATTAAATCAGGTACCGTGAGTCTTCTGGAGGCCATGGTTGCTGAAAGTGATATGGAAGTT 4826

Qy        841 CAGCTTTCAACGCCTGTGCTAAAAGTTAAGCAAGACAGTCATAGGGTACTTATCACCACT 900
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       4827 CAGCTTTCAACGCCTGTGCTAAAAGTTAAGCAAGACAGTCATAGGGTACTTATCACCACT 4886

Qy        901 GAAGAGGGCACAATTGCGGCATCGGCAGTTGTCATGGCAGTGCCTTTAAACACGATGGGT 960
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       4887 GAAGAGGGCACAATTGCGGCATCGGCAGTTGTCATGGCAGTGCCTTTAAACACGATGGGT 4946


              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       4947 GACGTTGAGTACAGTCCGCGTCTCTCTGATGCAAAGTCAGAAATTGCCTCCCAAGGCCAT 5006

Qy       1021 GCGGGTAAGGGTGTTAAGGGTTACATTCGTATAAAGCAAGATGTAGGTAACGTAATGACC 1080
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       5007 GCGGGTAAGGGTGTTAAGGGTTACATTCGTATAAAGCAAGATGTAGGTAACGTAATGACC 5066

Qy       1081 TATGCGCCCGCTAGAAACGATGTAACGCCTTTCACTTCGGTGTTTACGGACCACGTCGGT 1140
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       5067 TATGCGCCCGCTAGAAACGATGTAACGCCTTTCACTTCGGTGTTTACGGACCACGTCGGT 5126

Qy       1141 GAGAACGGTACATTGCTTATCGCATTTTCCGCCGATCCTAAACTGGTAGACATTAACGAT 1200
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       5127 GAGAACGGTACATTGCTTATCGCATTTTCCGCCGATCCTAAACTGGTAGACATTAACGAT 5186

Qy       1201 AGCAAAGCGGTCGAAAAGGCCCTGCATCCCCTTCTTCCAGGCGTGGAGGTAACGTCCAGC 1260
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       5187 AGCAAAGCGGTCGAAAAGGCCCTGCATCCCCTTCTTCCAGGCGTGGAGGTAACGTCCAGC 5246

Qy       1261 TATGGCTACGACTGGAATCTCGATCCCTTTTCTAAGGGCACTTGGTGCACTTATCGTCCG 1320
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       5247 TATGGCTACGACTGGAATCTCGATCCCTTTTCTAAGGGCACTTGGTGCACTTATCGTCCG 5306

Qy       1321 GGTCAGACAACCCGCTATTTAACCGAGCTGCAGAAGCGCGAAGGCCGGCTCTTCTTCGCC 1380
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       5307 GGTCAGACAACCCGCTATTTAACCGAGCTGCAGAAGCGCGAAGGCCGGCTCTTCTTCGCC 5366

Qy       1381 GGTTCCGACATGGCTAATGGCTGGCGTGGTTTTATAGACGGCGCGATAGAGAGCGGTCGC 1440
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       5367 GGTTCCGACATGGCTAATGGCTGGCGTGGTTTTATAGACGGCGCGATAGAGAGCGGTCGC 5426

Qy       1441 GAGGTCGGGTATCAGGTTGCTAGCTATCTCAAGGGGAAAAATAGCAATGCGTGA 1494
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       5427 GAGGTCGGGTATCAGGTTGCTAGCTATCTCAAGGGGAAAAATAGCAATGCGTGA 5480



Sequence alignment between SEQ ID NO:3 and the amino acid sequence of Qiu et al.:

RESULT 1
PNAO_PSESP
ID   PNAO_PSESP              Reviewed;         497 AA.
AC   H8ZPX1;
DT   06-MAR-2013, integrated into UniProtKB/Swiss-Prot.
DT   16-MAY-2012, sequence version 1.
DT   11-DEC-2019, entry version 21.
DE   RecName: Full=Pseudooxynicotine oxidase;
DE            Short=PNAO;
DE            EC=1.4.3.24;
GN   Name=pao; Synonyms=amo;
OS   Pseudomonas sp.
OC   Bacteria; Proteobacteria; Gammaproteobacteria; Pseudomonadales;
OC   Pseudomonadaceae; Pseudomonas; unclassified Pseudomonas.
OX   NCBI_TaxID=306;
RN   [1]
RP   NUCLEOTIDE SEQUENCE [GENOMIC DNA], FUNCTION, CATALYTIC ACTIVITY, COFACTOR,
RP   BIOPHYSICOCHEMICAL PROPERTIES, PATHWAY, AND ACTIVITY REGULATION.
RC   STRAIN=HZN6;
RX   PubMed=22267672; DOI=10.1128/aem.07025-11;
RA   Qiu J., Ma Y., Wen Y., Chen L., Wu L., Liu W.;
RT   "Functional identification of two novel genes from Pseudomonas sp. strain
RT   HZN6 involved in the catabolism of nicotine.";
RL   Appl. Environ. Microbiol. 78:2154-2160(2012).
CC   -!- FUNCTION: Catalyzes the deamination of pseudooxynicotine to 3-
CC       succinoylsemialdehyde-pyridine in the nicotine degradation pathway.
CC       {ECO:0000269|PubMed:22267672}.
CC   -!- CATALYTIC ACTIVITY:
CC       Reaction=H2O + O2 + pseudooxynicotine = 4-oxo-4-(pyridin-3-yl)butanal +
CC         H2O2 + methylamine; Xref=Rhea:RHEA:33903, ChEBI:CHEBI:15377,
CC         ChEBI:CHEBI:15379, ChEBI:CHEBI:16240, ChEBI:CHEBI:59338,
CC         ChEBI:CHEBI:66878, ChEBI:CHEBI:66879; EC=1.4.3.24;
CC         Evidence={ECO:0000269|PubMed:22267672};
CC   -!- COFACTOR:
CC       Name=FAD; Xref=ChEBI:CHEBI:57692;
CC         Evidence={ECO:0000269|PubMed:22267672};
CC   -!- ACTIVITY REGULATION: Ag(+), Co(2+), Cu(2+) and Hg(2+).
CC       {ECO:0000269|PubMed:22267672}.
CC   -!- BIOPHYSICOCHEMICAL PROPERTIES:
CC       Kinetic parameters:
CC         KM=0.247 mM for pseudooxynicotine {ECO:0000269|PubMed:22267672};
CC         Note=kcat is 151 sec(-1) with pseudooxynicotine as substrate.;
CC       pH dependence:
CC         Optimum pH is 8.0. {ECO:0000269|PubMed:22267672};
CC   -!- PATHWAY: Alkaloid degradation; nicotine degradation.
CC       {ECO:0000269|PubMed:22267672}.
CC   -!- SIMILARITY: Belongs to the flavin monoamine oxidase family.
CC       {ECO:0000305}.
DR   EMBL; JN391188; AFD54463.1; -; Genomic_DNA.
DR   SMR; H8ZPX1; -.
DR   KEGG; ag:AFD54463; -.
DR   KO; K20158; -.
DR   BRENDA; 1.4.3.24; 5085.

DR   GO; GO:0071949; F:FAD binding; IDA:UniProtKB.
DR   GO; GO:0016641; F:oxidoreductase activity, acting on the CH-NH2 group of donors, oxygen as acceptor; IDA:UniProtKB.
DR   GO; GO:0019608; P:nicotine catabolic process; IDA:UniProtKB.
DR   Gene3D; 3.50.50.60; -; 1.
DR   InterPro; IPR002937; Amino_oxidase.
DR   InterPro; IPR036188; FAD/NAD-bd_sf.
DR   InterPro; IPR001613; Flavin_amine_oxidase.
DR   InterPro; IPR006311; TAT_signal.
DR   Pfam; PF01593; Amino_oxidase; 1.
DR   PRINTS; PR00757; AMINEOXDASEF.
DR   SUPFAM; SSF51905; SSF51905; 1.
DR   PROSITE; PS51318; TAT; 1.
PE   1: Evidence at protein level;
KW   FAD; Flavoprotein; Oxidoreductase.
FT   CHAIN           1..497
FT                   /note="Pseudooxynicotine oxidase"
FT                   /id="PRO_0000421821"
SQ   SEQUENCE   497 AA;  54101 MW;  710213EE85A8801F CRC64;

  Query Match             100.0%;  Score 2572;  DB 1;  Length 497;
  Best Local Similarity   100.0%;  
  Matches  497;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 MANDKGDISKDGVSRRKFLGGAVIGAAAAAGVGSQILSLSATAQGADKERVGPLQSNVDY 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 MANDKGDISKDGVSRRKFLGGAVIGAAAAAGVGSQILSLSATAQGADKERVGPLQSNVDY 60

Qy         61 DAVVIGGGFAGVTAARELSRSGLKTLVLEGRSRLGGRTFTSKLDGEKVELGGTWVHWTQP 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 DAVVIGGGFAGVTAARELSRSGLKTLVLEGRSRLGGRTFTSKLDGEKVELGGTWVHWTQP 120

Qy        121 NVWTEVMHYGLEIEETVGLASPETVIWVTDNQVKRAPAAEAFEIFGAACTEYYKEAHNIY 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 NVWTEVMHYGLEIEETVGLASPETVIWVTDNQVKRAPAAEAFEIFGAACTEYYKEAHNIY 180

Qy        181 PRPFDPFFAKKALQEMDGLSASEYLNKLSLTREQKDMMDSWLSGNGHNYPETIAYSEIMR 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 PRPFDPFFAKKALQEMDGLSASEYLNKLSLTREQKDMMDSWLSGNGHNYPETIAYSEIMR 240

Qy        241 WFALSNFNMPTMFDSIARYKIKSGTVSLLEAMVAESDMEVQLSTPVLKVKQDSHRVLITT 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        241 WFALSNFNMPTMFDSIARYKIKSGTVSLLEAMVAESDMEVQLSTPVLKVKQDSHRVLITT 300

Qy        301 EEGTIAASAVVMAVPLNTMGDVEYSPRLSDAKSEIASQGHAGKGVKGYIRIKQDVGNVMT 360
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||


Qy        361 YAPARNDVTPFTSVFTDHVGENGTLLIAFSADPKLVDINDSKAVEKALHPLLPGVEVTSS 420
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        361 YAPARNDVTPFTSVFTDHVGENGTLLIAFSADPKLVDINDSKAVEKALHPLLPGVEVTSS 420

Qy        421 YGYDWNLDPFSKGTWCTYRPGQTTRYLTELQKREGRLFFAGSDMANGWRGFIDGAIESGR 480
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        421 YGYDWNLDPFSKGTWCTYRPGQTTRYLTELQKREGRLFFAGSDMANGWRGFIDGAIESGR 480

Qy        481 EVGYQVASYLKGKNSNA 497
              |||||||||||||||||
Db        481 EVGYQVASYLKGKNSNA 497



Response to Arguments
Applicant's arguments filed February 5, 2021 have been fully considered but they are not persuasive.  
Applicant traverses the rejection, and notes that the Examiner appears to be citing Pandolfino simply to make the general point that alkaloid content in plants can be reduced by genetically altering the activity of certain transferases, and that low levels of TSNAs can be achieved (see paragraph [0182]). Applicant also notes that the Examiner observed that NNK is a TSNA formed from an alkaloid precursor during curing. Applicant additionally points out that there is no mention of PON, and no disclosure of tobacco plants as claimed (as the Examiner acknowledges).
Applicant also notes that the Examiner says Wei reports that PON is a precursor of NNK, and is present in tobacco. Applicant submits, however, that the Wei document does not definitively show that PON is a precursor to NNK. When discussing the Wei paper, the Examiner refers to page 27 and 28 thereof. Applicant points out that page 28 of Wei states 
Applicant also maintains that even if it was known in the art that PON is a precursor of NNK (which as mentioned above Applicant submits was not the case), the tobacco plants as claimed would still not be obvious. In this regard, Applicant points out that alkaloid metabolism in plants is complex, and even //PON was known to be a precursor of NNK, it would be non-obvious that NNK levels in tobacco would necessarily be reduced by reducing PON (e.g. there could potentially be other precursors), and certainly non-obvious that a heterologously expressed PON degrading enzyme would achieve this. Applicant maintains that just because it could work there would be no reasonable expectation based on the prior art that it would work.
With respect to the third document, Applicant notes that Qiu, identifies a PAO enzyme (of Pseudomonas HZN6), which can degrade PON (see the section bridging pages 10 and 11 of the present PCT application and also e.g. the abstract of Qiu), and Applicant maintains that Qui is simply being used to show that PON degrading enzymes were known in the art. Applicant points out that Qiu does not teach expressing a PON degrading enzyme in plants.


Applicant's arguments are not persuasive.  
With respect to Applicant’s assertion that the Wei document does not definitively show that PON is a precursor to NNK, and that that without evidence that PON is the NNK precursor, the skilled person would not have motivation to heterologously express a PON degrading enzyme in tobacco in an effort to try to reduce NNK levels with a reasonable expectation of success, Applicant is not persuasive because Wei document need not definitively show that PON is a precursor to NNK to motivate to make a tobacco plant comprising a heterologous nucleic acid molecule comprising a nucleotide sequence encoding a pseudooxynicotine (PON) degrading enzyme that is a pseudooxynicotine amine oxidase (PAO), because obviousness does not require absolute predictability of success, but only a reasonable expectation of success. The Examiner maintains that it would be reasonable to expect that the heterologous expression of a PON degrading enzyme in tobacco would reduce NNK levels, given a teaching that PON is direct a precursor to NNK.
With respect to Applicant’s assertion that even if it was known in the art that PON is a precursor of NNK, it still would not be reasonable to expect that NNK levels in tobacco would necessarily be reduced by heterologously expressing a PON degrading enzyme, because there 
With respect to Applicant’s observation that Qiu, only identifies a PAO enzyme (of Pseudomonas HZN6), which can degrade PON, and that Qiu does not teach expressing a PON degrading enzyme in plants, Applicant is not persuasive because Qiu need not teach expressing a PON degrading enzyme in plants to render the claimed invention obvious, because Pandolfino and Wei provide sufficient motivation to do so. Further, the identification by Qui of a PAO enzyme which can degrade PON provides a reasonable expectation of success, since the enzyme of Qui is functional. 

Claims 1 and 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pandolfino (U.S. Patent Application Publication No. 20070034220, published Feb. 15, 2007) in view of Wei, Xiaochen. (Studies on the Biosynthesis and Metabolites of Pyridine Alkaloids in Nicotiana Species. PhD Thesis, University of Kentucky, pp. 1-33. 2000) and Qiu et al. (Functional identification of two novel genes from Pseudomonas sp. strain HZN6 involved in the catabolism of nicotine. Appl. Environ. Microbiol. 2012 Apr;78(7):2154-60. Epub 2012 Jan 20), and further in view of Morita et al. (Vacuolar transport of nicotine is mediated by a multidrug and toxic compound extrusion (MATE) transporter in Nicotiana tabacum. Proc. Natl. Acad. Sci. USA. 2009 Feb 17;106(7):2447-52. Epub 2009 Jan 23), Pedrazzini et al. (Traffic routes and signals for the tonoplast. Traffic. 2013; 14:622-628) and Benchabane et al. (Preventing unintended proteolysis in plant protein biofactories. Plant Biotechnol. J. 2008 Sep;6(7):633-48. Epub 2008 Apr 28).
Claim 1 is drawn to a tobacco plant, plant part, and/or plant cell comprising one or more heterologous nucleic acid molecules comprising a nucleotide sequence encoding a pseudooxynicotine (PON) degrading enzyme.
Claim 7 as currently amended is drawn to the tobacco plant, plant part and/or plant cell of claim 1, wherein the PON degrading enzyme encoded by the nucleotide sequence is fused to a vacuolar targeting sequence.
Claim 8 as currently amended is drawn to the tobacco plant, plant part and/or plant cell of claim 1, wherein the PON degrading enzyme encoded by the nucleotide sequence is fused to an endoplasmic reticulum (ER) targeting signal sequence.
Claim 9 as currently amended is drawn to the tobacco plant, plant part and/or plant cell of claim 1, comprising at least two heterologous nucleic acid molecules comprising a nucleotide sequence encoding a PON degrading enzyme, wherein at least one of the at least two heterologous nucleic acid molecules comprises a nucleotide sequence encoding a PON degrading enzyme fused to a vacuolar targeting sequence and at least one of the at least two heterologous nucleic acid molecules comprises a nucleotide sequence encoding a PON degrading enzyme fused to a ER targeting signal sequence.
Pandolfino teaches that the alkaloid content in tobacco can be altered by genetically altering the enzyme activity of quinolate phosphoribosyl transferase (QPT) and putrescine methyltransferase (PMT) using a DNA construct comprising a promoter as a regulatory sequence 
Pandolfino does not teach a tobacco plant, plant part, and/or plant cell comprising one or more heterologous nucleic acid molecules comprising a nucleotide sequence encoding a pseudooxynicotine (PON) degrading enzyme, or the targeting of a PON degrading enzyme to the vacuole or the endoplasmic reticulum (ER).
Wei teaches that pseudonicotine, an oxidation product of nicotine, is a precursor of 4-(N-nitrosomethylamino)-1-(3-pyridyl)-1-butan-one (NNK), and is present in tobacco (pages 27-28). 
Qiu et al. teach a heterologous nucleic acid molecule comprising a nucleotide sequence of SEQ ID NO:1 encoding a pseudooxynicotine (PON) degrading enzyme having the amino acid sequence of SEQ ID NO:3  that is a pseudooxynicotine amine oxidase (PAO) from Pseudomonas strain HZN6 (page 2156 Fig. 1) – see sequence alignments above. 
Morita et al. teach that nicotine is transported from its site of synthesis to the vacuole.
Pedrazzini et al. teach that the tonoplast, the membrane delimiting plant vacuoles, together with the plasma membrane (PM), is one of the two endpoints of biosynthetic membrane traffic along the plant secretory pathway, and that most tonoplast‐resident proteins are first co‐
Benchabane et al. teach the targeting of heterologously expressed recombinant proteins to the vacuole and the endoplasmic reticulum (ER) of plant cells using specific targeting sequences (page 636 Table 1; page 637 Figure 1).
Given the teachings of Pandolfino that the alkaloid content in tobacco can be altered by genetically altering the enzyme activity of quinolate phosphoribosyl transferase (QPT) and putrescine methyltransferase (PMT), given the teachings of Pandolfino that tobacco-specific nitrosamine (TSNA) carcinogens, including 4-(N-nitrosomethylamino)-1-(3-pyridyl)-1-butan-one (NNK), can form while tobacco is curing, given the teachings of Wei that pseudonicotine present in tobacco is a precursor of 4-(N-nitrosomethylamino)-1-(3-pyridyl)-1-butan-one (NNK), and given the teachings of Qiu et al. that a heterologous nucleic acid molecule comprising a nucleotide sequence encoding a pseudooxynicotine (PON) degrading enzyme that is a pseudooxynicotine amine oxidase (PAO) can be obtained from Pseudomonas strain HZN6, it would have been prima facie obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to make a tobacco plant comprising a heterologous nucleic acid molecule comprising a nucleotide sequence encoding a pseudooxynicotine (PON) degrading enzyme that is a pseudooxynicotine amine oxidase (PAO) obtained from Pseudomonas strain HZN6. One skilled in the art would have been motivated to do so in order to degrade pseudonicotine, since it is a precursor of 4-(N-nitrosomethylamino)-1-(3-pyridyl)-1-butan-one (NNK), one of four tobacco-specific nitrosamine (TSNA) carcinogens that are generally agreed to be harmful. One skilled in the art would have had a reasonable 
Further, given the teachings of Morita et al. that nicotine is transported from its site of synthesis to the vacuole, given the teachings of Pedrazzini et al. that proteins are transported to the tonoplast of the vacuole through the endoplasmic reticulum (ER), and given the teachings of Benchabane et al. that heterologously expressed recombinant proteins can be targeted to the vacuole and the endoplasmic reticulum (ER) of plant cells using specific targeting sequences, it also would have been prima facie obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to make a tobacco plant comprising a heterologous nucleic acid molecule comprising a nucleotide sequence encoding a pseudooxynicotine (PON) degrading enzyme that is a pseudooxynicotine amine oxidase (PAO) obtained from Pseudomonas strain HZN6 fused to a vacuolar and/or an endoplasmic reticulum (ER) targeting sequence. One skilled in the art would have been motivated to do so in order to target the enzyme to the vacuole where nicotine is stored and oxidized to form pseudonicotine. One skilled in the art would have had a reasonable expectation of success, given the success of others in targeting other heterologously expressed proteins to the vacuole and the endoplasmic reticulum (ER) of plant cells using specific targeting sequences,
Thus, the claimed invention would have been prima facie obvious as a whole to a person having ordinary skill in the art before the effective filing date of the claimed invention.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Remarks
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA E COLLINS whose telephone number is (571)272-0794.  The examiner can normally be reached on M-R 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CYNTHIA E COLLINS/Primary Examiner, Art Unit 1662